Citation Nr: 1754943	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether a debt related to the payment of $3,331 in dependency compensation from May 2003 to August 2010 is valid.
 
2.  Entitlement to a waiver of the overpayment of $3,331 in dependency compensation from May 2003 to August 2010.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This matter was previously before the Board in November 2015, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in July 2015.  A transcript of the hearing is of record.

As noted in its November 2015 remand, the preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Accordingly, the issues of the validity of the debt and whether a waiver is warranted have been delineated as two separate issues in the context of this appeal, as reflected on the title page of this decision.  The Board notes this reflects a change from the prior issue statement in this case, which combined these related matters into a single issue statement.  Nevertheless, the Board finds this change is necessary to ensure the Veteran receives the requisite due process since the issue of whether a waiver is warranted has not been adjudicated in the first instance by the Committee for Waivers and Compromises.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

The issue of entitlement to a waiver of overpayment of $3,331 in dependency compensation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran divorced his former spouse, M.S., in April 2003, but she remained on his compensation award as a dependent until VA first received notification of their divorce in August 2010.

2.  The Veteran received $3,310 in dependency compensation for M.S. from May 2003 to August 2010, even though they were not married during this period.

3.  The Veteran's current spouse, L.B., was added to his compensation award as a dependent, effective September 1, 2010, after VA first received notification of their marriage.

4.  VA notified the Veteran of his responsibility to report any changes in his dependents in a September 2001 notice that informed him of his entitlement to dependency compensation for M.S.


CONCLUSION OF LAW

The payment of $3,310 in dependency compensation for M.S. from May 2003 to August 2010 is a valid debt.  38 U.S.C. §§ 1115, 5302 (2012); 38 C.F.R. §§ 1.962, 3.4 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.

Here, the record reflects the Veteran divorced his former spouse, M.S., in April 2003, but she remained on his compensation award as a dependent until VA first received notification of their divorce in August 2010.  VA notified the Veteran of his responsibility to report any changes in his dependents in a September 2001 notice that informed him of his entitlement to dependency compensation for M.S.  The record establishes the Veteran received $3,310 in dependency compensation for M.S. from May 2003 to August 2010, even though they were not married during this period.

Although the Veteran remarried in July 2004, the record shows his current spouse, L.B., was added to his compensation award as a dependent, effective September 1, 2010, after VA first received notification of their marriage.  In so much as the Veteran has asserted he mailed information related to his divorce and subsequent remarriage to VA contemporaneously with those events, there is no evidence VA received correspondence from the Veteran regarding his dependency status until August 2010, and the presumption of regularity applies.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (indicating it is presumed that government officials "have properly discharged their official duties").  Thus, it is presumed that VA has properly discharged its official duties in handling correspondences mailed by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  However, statements made by the claimant are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98, 102 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Further, the benefit of the doubt is not applicable to rebut presumption.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

As the Veteran's statements are insufficient to overcome the presumption of regularity, there must be some other form of evidence that clearly shows VA has not properly discharged its duty to handle correspondences related to his dependency status.  Yet, there is no evidence of record that indicates VA employees failed to properly discharge their official duties in receiving correspondences from the Veteran regarding his dependency status, other than his assertions.  Furthermore, the Board finds the probative value of the Veteran's statements in this regard are somewhat eroded by his failure to inquire at any point about the lack of variance in his compensation award payments.  Based on his testimony that he submitted information to VA regarding his divorce and subsequent remarriage, it is reasonable to assume that the Veteran would have been aware that there would be some variance in his compensation award whether it be a reduction following the divorce or an increase following his remarriage.  Yet, there is no indication the Veteran contacted VA concerning any matter from late 2003 until mid-2010 when he filed a new service connection claim and requested his file be transferred to the RO in Huntington, West Virginia.  Shortly thereafter, the Veteran informed VA that his dependent information was not correct.  Thus, the presumption of regularity has not been rebutted because there is not clear evidence to the contrary.  See Ashley, 2 Vet. App. at 309.  As it is presumed VA properly discharged its duties with respect to handling correspondences regarding the Veteran's dependency status, the Veteran must be deemed to be at fault for the payment of dependency compensation for M.S. from May 2003 to August 2010.  As such, the payment of $3,310 in dependency compensation for M.S. from May 2003 to August 2010 is a valid debt, and the Veteran's appeal is this regard must be denied.


ORDER

The appeal of the validity of the debt for payment of $3,310 in dependency compensation for M.S. from May 2003 to August 2010 is denied.


REMAND

In November 2015, the Board remanded this matter so the AOJ could make an initial determination with respect to the validity of the debt in this appeal and then move forward with the adjudication of the merits of a waiver if the debt was deemed valid, as the December 2012 statement of the case clearly communicated to the Veteran that a debt waiver was being considered in his case.  However, following the Board's remand, the AOJ entered a November 2016 administrative decision finding the Veteran did not file a timely waiver application, contrary to its initial communications to the Veteran indicating a waiver was being considered in his case.  An August 2017 supplemental statement of the case noted the November 2016 administrative decision, but did not inform the Veteran of its contents and simply informed the Veteran that a debt waiver remained denied.  Further, a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the issue of entitlement to a waiver of the overpayment of $3,331 in dependency compensation should be forwarded to the Committee for Waivers and Compromises for initial adjudication on the merits to ensure the Veteran is afforded the requisite due process.  See Disabled Am. Veterans, 327 F.3d at 1347.

Accordingly, the case is REMANDED for the following action:

Forward the issue of entitlement to a waiver of the overpayment of $3,331 in dependency compensation to the Committee for Waivers and Compromises for initial adjudication on the merits with instructions that the Veteran's waiver application must be deemed timely due to past communications issued by the AOJ indicating a waiver was being considered in his case.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


